Citation Nr: 0737225	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  98-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1970 with prior active service of over three years.  He died 
in February 1998, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In an October 2003 decision, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  She appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2006 Order, 
the Court set aside the Board's decision and remanded the 
matter to the Board to provide the appellant with notice of a 
National Academy of Sciences (NAS) study, which specifically 
found that brain tumors and bone cancers were not associated 
with exposure to Agent Orange, which the Board relied on.  

In compliance with the Court's Order, in December 2006, the 
Board remanded the appeal to the RO to provide the appellant 
notice of the NAS study.  Since then, the NAS study was 
revised on June 12, 2007. 

Also, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), decided 
after the Board's remand, the Court held that in a claim for 
dependency and indemnity compensation, including a claim of 
service connection for the cause of the veteran's death, 
notice under 38 U.S.C.A. § 5103(a) must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  

In accordance with Hupp and to ensure due process, the case 
is REMANDED for the following action:

1. Provide the appellant a copy of the 
updated study of the National Academy of 
Sciences, 72 Fed. Reg. 32395-32407 (2007), 
which has been added to the file.

2. Provide the appellant with a new VCAA 
notice to include a (1) a statement that 
the veteran was service-connected for 
post-traumatic stress disorder at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the claim of cause of death 
based on service-connected post-traumatic 
stress disorder, that is, post-traumatic 
stress disorder caused or contributed to 
the cause of the veteran's death, and (3) 
an explanation of the evidence and 
information required to substantiate the 
claim based on the conditions not yet 
service connected, that is, a brain tumor 
and chordoma of the sacral area as shown 
on the death certificate.  The notice 
should also inform the appellant that she 
could substantiate her claim by offering 
scientific or medical studies linking 
exposure to Agent Orange to a brain tumor 
or to a chordoma. 

3.  After the above development is 
completed, adjudicate the appellant's 
claim, based on the entire evidentiary 
record.  If the benefit sought on appeal 
is denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

